131 F.3d 580w
Richard C. BECHERER, et al., individually and on behalf ofall others similarly situated, Plaintiffs,J. Don Adams;  Kay A. Arceneaux, as Executrix for the DonaldJ. Arceneaux, Sr. Estate;  Edward R. Bassine;  Anne T.Bassine;  Thomas H. Blundell;  Jan L. Blundell;  James A.Campbell;  Darrell R. Caudill;  William A. Cherry;Catherine Crebbs, as General Partner of CCT & Co. asadministratrix of Estate of Robert W. Crebbs;  Michael S.Dwyer;  Dick Dykes;  L. Joe Edmonson;  Francis C. Elkin;Richard G. Fadal;  Lee Feinberg;  Madeline Feinberg;  AlanS. Fogg;  Jean M. Fogg;  Mary Lou Frazier;  Rudolph M.Gaedke, Independent Administrator for the Estate of MaryGaedke;  Francisco M. Gonzalez;  Terry W. Grenat;  Edith A.Grenat;  Mr. & Mrs. Hem C. Gupta;  Paul D. Hansen;  JudithA. Hansen;  Keith Harvie;  Betty Lee Harvie;  Robert Hawley;Robin Dale Hawley;  Charles L. Henritzy;  GeorgiannHenritzy;  Curtis B. Herbert, Jr.;  Weldon Hiddleston;Dorothy M. Hiddleston;  Hurrelbring Advertising, Inc.;Bobby G. Lamb;  Hazeltine Lamb;  D. Rod;  Ann H. Lee;  LawOffices of Pat Maloney, P.C.;  Dan E. Martens;  Susan J.Martens;  Phillip W. McCollum;  Marjorie K. McCollum;  EarlMcGavran;  Edith E. McGavran;  Alice S. McTurk;  KyriakosMichaelides;  Margaret Michaelides;  Donald R. Mitchell;Fred Morgan;  Christine Motler, as Executrix for the Estateof Jay Motler;  Harold Mueller;  Claude Nabers;  LeonNeiman;  Judith A. Neiman;  Daniel N. Payton, III;  Jane H.Payton;  Jean A. Pitts;  Gary L. Platner;  Alvin L.Prichard, Jr.;  Marilyn M. David, formerly known as MarilynM. Prichard;  Suraj P.Sancheti;  Lee Maria;  Lula SantaMaria;  Mabel Schenk, as Executrix for the Estate of SamuelSchenk;  Arch H. Schrom;  Shirley A. Schrom;  Thomas Q.Schultz;  Ruth R. Schultz;  Robert Stern;  Roxanne Stern;Gordon G. Stillwell;  Therral Story;  Kathy Story;Wellington K. Stretton;  Mary Ann Kozlowski;  Joshua M.Tharp, Jr.;  Mary Sue Tharp;  Ronalt T. Ullenberg;  SheilaAnn Ullenberg;  Robert J. Wilder;  Butz S. Wilder;  Paul A.Williams;  Stephen F. Wood, Intervenors-Appellants,v.MERRILL LYNCH, PIERCE, FENNER AND SMITH, INC.;  Can-AmericanCorporation;  Can-American Realty Corporation;  ShelterSeagate Corp.;  Garrett G. Carlson;  Graham C. Count;  ArniThorsteinson;  Martin Cicco;  Laventhol & Horwath;  M.A.Mortenson Co.;  Winsor/Faricy Architects, Inc.;  TrustbankMortgage Center, Incorporated;  Midwest Title GuaranteeCompany of Florida;  Frank Lavin, Defendants-Appellees.
No. 96-1673.
United States Court of Appeals,Sixth Circuit.
Argued June 4, 1997.Decided Dec. 3, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION